The order of September 11, 1959 as resettled by the order of December 17, 1959, denying defendants-appellants’ motion in the nature of one for the renewal or rehearing of the plaintiff s-resp ondents’ motion for summary judgment, is reversed, on the law, on the facts and in the exercise of discretion, with costs to defendants-appellants (see Civ. Prac. Act, § 562-a); the defendants-appellants’ said motion is granted. The order dated July 9, 1959 granting summary judgment is vacated and the plaintiff s-resp ondents’ motion for summary judgment is denied on the law. The record raises questions of fact which require a trial, including, among others, the extent of plaintiffs-respondents’ services covered by the mortgage and whether, in fact, plaintiffs-respondents rendered professional services as claimed. Concur — Breitel, J. P., Rabin, M. M. Frank, McNally and Stevens, JJ.